Citation Nr: 0512678	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-12 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease and chondromalacia of the left knee, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to August 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO continued the 10 percent evaluation for 
degenerative joint disease and chondromalacia of the left 
knee.  

In March 2004, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  At the hearing, the veteran submitted 
additional evidence, but submitted a waiver of initial 
consideration by the RO.  Therefore, the Board may consider 
the additional evidence without remanding the claim.


FINDINGS OF FACT

1.  Degenerative joint disease and chondromalacia of the left 
knee is manifested by no more than mild functional 
impairment.

3.  The preponderance of the evidence is against a finding 
that the veteran has instability of the left knee.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
degenerative joint disease and chondromalacia of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything the veteran has in his possession pertaining to 
the claim.  

In the instant case, VA has notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claim for an increased evaluation for 
degenerative joint disease and chondromalacia of the left 
knee in March 2001 and January 2004 letters.  VA informed the 
veteran that in order to establish an increased evaluation 
for the service-connected disability, the evidence would need 
to show that his disability had worsened.  The letters also 
notified the veteran that VA was responsible for getting 
relevant records held by any federal agency, which included 
service medical records or other military records, and 
medical records at VA hospitals.  VA also told the veteran 
that on his behalf, it would make reasonable efforts to 
obtain any relevant records not held by a federal agency, 
which could include records from state or local governments, 
private doctors and hospitals, and current or former 
employers.  VA noted that in order to obtain any records, the 
veteran would need to provide it with enough information 
about the records so that VA could request them from the 
person or agency who had them.  Finally, in both letters, the 
RO told the veteran to submit any additional evidence to 
support his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained both private medical 
records and VA treatment records.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating the claim.  In an October 2004 VA Form 
21-4138, Statement in Support of Claim, the veteran stated he 
had no further evidence to submit.  Finally, the veteran has 
been provided with multiple examinations in connection with 
his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision

The veteran asserts that he warrants an increased evaluation 
for the left knee.  He states that he has to wear a brace to 
keep his knee stable.  

Service connection for degenerative joint disease and 
chondromalacia of the left knee was granted by means of an 
April 1997 rating decision and assigned a 10 percent 
evaluation.  In February 2000, the veteran submitted a claim 
for increase.  A brief description of the relevant evidence 
associated with the veteran's claim for increase follows.  

An October 1999 VA treatment record shows the veteran 
complained of left knee pain for two weeks.  The veteran 
stated he was walking when his knee twisted with medial pain.  
The examiner stated that physical examination revealed a 
tender left knee.  There was no effusion and no laxity.  The 
assessment was "[s]uspect left knee strain."

An April 2000 VA examination report shows the veteran 
complained of pain, stiffness, locking of the knee, 
fatigability, and lack of endurance in the left knee.  He 
denied swelling, heat, or redness.  He also denied periods of 
flare-up.  The veteran stated his walking was affected by his 
knee pain.  The examiner stated the veteran's range of motion 
of the left knee was from 0 to 130 degrees.  He noted that at 
the extreme ranges of motion, the veteran had pain.  When 
asked if there was any additional functional impairment due 
to pain, fatigue, weakness, or lack of endurance following 
repetitive use or during flare-ups, the examiner stated that 
it was "not applicable."  He noted there was no evidence of 
instability and that the veteran's gait was normal.  

An April 2000 private medical record shows that the x-rays 
taken of the left knee in September 1999 were normal, but 
that the lateral space between the femur and the tibia of the 
left knee in the anterior posterior view appeared to be 
thinning, which may be indicative of lateral meniscus 
degeneration.

In November 2002, the veteran presented testimony before a 
Decision Review Officer.  The veteran stated that his left 
knee would lock up on him at times.  He stated he was worried 
he would fall down one day.

A December 2002 VA treatment record shows the examiner found 
that the left knee had an even thickness of joint space with 
no marked bone spurring.  Active range of motion was from 0 
to 130 degrees.  Collaterals were intact, and there was no 
effusion.  McMurray's test was negative, and there was no 
laxity in Lachman's.  X-rays taken at that time showed 
degenerative joint disease of the left knee.

A February 2003 VA examination report shows that the examiner 
noted the veteran ambulated with a cane and favored the right 
leg.

A January 2004 VA examination report shows the veteran was 
able to flex to 130 degrees out of 140 degrees.  The examiner 
stated the veteran's knee did not catch, grind, or pop.  
There was normal stability, negative McMurray's, Lachman's 
and drawer signs.  The examiner also stated there was no 
weakness, effusion, or quadriceps wasting.  There was 
suprapatellar crepitus and pain with inhibition in the knee.  
The examiner opined that there was no change in the joint 
with repeated or resisted motion.  He noted the veteran had a 
normal gait.  The veteran reported pain and stiffness on 
prolonged standing and walking and with driving.  The 
examiner stated there was no evidence of abnormal weight 
bearing.  An x-ray taken at that time showed degenerative 
joint disease.  The examiner entered a diagnosis of 
degenerative joint disease of the knee.  

A March 2004 private medical record shows the veteran was 
seen for a left shoulder injury, which he stated he had 
sustained after his left knee buckled on him and he fell.  
The examiner stated the left knee had no effusion, but that 
there was minimal crepitus with patellar compression and 
range of motion. There were no mechanical signs about the 
knee, and no pes bursal tenderness.  The ligaments were 
stable.  An x-ray of the left knee showed minimal arthritic 
change.  

A March 2004 VA treatment record shows that the veteran was 
seen with left knee pain.  The veteran stated that the left 
knee would swell, lock, and give way and that nothing would 
help make the pain better.  Examination revealed no erythema 
or swelling.  Range of motion was from 0 to 90 degrees.  
Lachman's was equivocal.  The examiner noted that the veteran 
endorsed significant lateral knee pain, which was not 
localized to the joint line, with all manipulations of the 
left knee, to include movement of the patella.  

A July 2004 VA examination report shows the veteran reported 
a history of instability of the left knee and informed the 
examiner that he had fallen as a result of the instability.  
The examiner noted the veteran wore a brace on the left knee.  
Range of motion of the left knee was from 0 to 130 degrees 
with pain at 130 degrees.  When asked to state to what extent 
that the veteran's range of motion was additionally limited 
by pain, fatigue, weakness, or lack of endurance, the 
examiner stated, "None."  He stated the veteran walked in a 
varus position with bilateral knee braces and noted the 
veteran did not demonstrate "demonstrable instability" on 
physical examination.  The examiner stated that stability of 
the knee was intact.  The medial and lateral collateral 
ligaments were intact, as were the anterior and posterior 
cruciate ligaments.  There was a negative Hoffman sign.  The 
medial and lateral meniscuses were intact with negative 
McMurray test.  

A December 2004 VA treatment record shows a diagnosis of knee 
instability with "long-term relying on braces 
bilat[erally]."

A March 2005 VA treatment record shows the veteran complained 
of severe pain on walking a half block, although it was more 
related to his ankle pain.  He stated that he had "some" 
pain from the knee.  Examination of the knee revealed no 
effusion.  Range of motion was from 0 to 90 degrees.  
Ligaments were intact.  An x-ray showed medial compartment 
narrowing.  The assessment was degenerative joint disease of 
the knee.

At the March 2005 hearing before the undersigned, the 
veteran's representative testified that the veteran should 
receive a separate evaluation for the instability he has of 
that knee.  The veteran stated he was 49 and had been advised 
that he would need to have a left knee replacement at 
approximately 55 years old.  He stated he currently wore a 
brace, which he was given in April 2004.  He also stated he 
would use a cane as well.  The veteran testified that his 
left knee was worse than his right knee.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Diagnostic Code 5010 requires that degenerative arthritis be 
established by x-ray findings and be rated on the basis of 
limitation of motion.  See 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003, 5010 (2004).  The normal range of motion for the 
knee is from 0 degrees extension to 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II (2004).

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; flexion limited to 
30 degrees warrants a 20 percent rating; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2004).

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a 0 percent evaluation; extension limited to 10 
degrees warrants a 10 percent evaluation; extension limited 
to 15 degrees warrants a 20 percent evaluation; extension 
limited to 20 degrees warrants a 30 percent evaluation; 
extension limited to 30 degrees warrants a 40 percent 
evaluation; and extension limited to 45 degrees warrants a 
50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2004).

The Board has carefully reviewed the evidence of record, 
including the veteran's testimony at the March 2005 hearing, 
and finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 10 percent for 
degenerative joint disease and chondromalacia of the left 
knee.  The veteran's ranges of motion of extension and 
flexion throughout the appeal period have been, at worst, 0 
to 90 degrees.  When reporting the veteran's range of motion, 
examiners have noted that the veteran has pain with motion.  
Such range of motion with pain would not warrant an 
evaluation in excess of 10 percent under Diagnostic Codes 
5260 and 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that where 
an evaluation is based on limitation of motion, the question 
of whether pain and functional loss are additionally 
disabling must be considered.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. § 4.45 and 4.59 contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  

In considering the above criteria, the veteran's service-
connected degenerative joint disease and chondromalacia of 
the left knee would still not warrant any more than a 
10 percent evaluation.  In an April 2000 VA examination 
report, when asked whether there was any additional 
functional impairment due to pain, fatigue, weakness, or lack 
of endurance following repetitive use or during flare-ups, 
the examiner stated it was "not applicable."  The veteran's 
gait was reported as normal.  In the January 2004 examination 
report, the examiner stated that the veteran had a normal 
gait.  There was no evidence of abnormal weight bearing.  The 
examiner opined that there was no change in the veteran's 
knee joint with repeated or resisted motion.  There was no 
weakness, effusion, or quadriceps wasting.  In March 2004, 
the examiner stated that the veteran had no erythema and no 
swelling.  In July 2004, the examiner, when asked to what 
extent the veteran's range of motion was additionally limited 
by pain, fatigue, weakness, or lack of endurance, he stated, 
"None."  Based upon these findings, the veteran's 
functional limitation is no more than mildly disabling.  

The Board notes that at the March 2005 hearing before the 
undersigned, the veteran asserted that he warranted a 
separate evaluation for instability of the left knee.  The 
Board has thoroughly reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
finding that the veteran has instability of the left knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  Each 
time the veteran's ligaments were physically examined, the 
examiner stated that they were stable or intact.  For 
example, In October 1999, the examiner stated there was no 
laxity in the left knee.  In April 2000, the examiner stated 
there was no evidence of instability.  In December 2002, the 
examiner stated that collaterals were intact and that there 
was no laxity.  Both McMurray and Lachman's tests were 
negative.  In January 2004, the examiner stated that the 
veteran had normal stability and negative McMurray's, 
Lachman's and drawer signs.  In March 2004, the examiner 
stated the veteran's ligaments were stable.  In July 2004, 
the examiner stated the veteran's stability of the knee was 
intact.  The medial and collateral ligaments were intact, as 
were the anterior and posterior cruciate ligaments.  In March 
2005, the examiner stated that the veteran's ligaments in the 
left knee were intact.  There is one medical record in the 
claims file, dated December 2004, where the examiner entered 
a diagnosis of knee instability; however, that report does 
not show that the examiner provided a physical examination of 
the left knee.  Regardless, the preponderance of the evidence 
is against a finding that the veteran had instability of the 
left knee.  Thus, there is no basis to warrant consideration 
of assigning a separate compensable rating for ligamentous 
instability under Diagnostic Code 5257. 

The veteran is competent to report his symptoms; however, to 
the extent that he asserted that his left knee was worse, the 
medical findings do not support his assertions.   The Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements and testimony, even if sworn, in support of a 
claim for monetary benefits.  Taking the veteran's 
contentions into account and the medical findings, an 
evaluation in excess of 10 percent for degenerative joint 
disease and chondromalacia of the left knee is not warranted.  
The preponderance of the evidence is against his claim, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.  While statements and testimony provided by the veteran 
have been considered, such information, as provided, is very 
disproportionate to the actual clinical findings and does 
not, of itself, warrant a grant of an increased rating at 
this time.  

While the veteran has stated that he was told by his private 
physician that he would eventually need a knee replacement, 
evidence properly considered to be considered in the context 
of reaching a decision in this case would be that developed 
during the appeal period up to the present.  Prospective 
speculations regarding the eventual status of the veteran's 
knee are clearly outweighed by the evidence discussed that 
has been developed during the pertinent appeal period.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2004).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).



	(CONTINUED ON NEXT PAGE)




ORDER

An evaluation in excess of 10 percent for degenerative joint 
disease and chondromalacia of the left knee is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


